Citation Nr: 1644614	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for peripheral vestibular disorder, previously rated as bilateral hearing loss with tinnitus, loss of balance, and dizziness by analogy to Meniere's syndrome.  

2.  Entitlement to a separate initial rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to a separate initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied a rating in excess of 30 percent for bilateral hearing loss with tinnitus, loss of balance, and dizziness.   

In July 2014, the RO granted separate service connection for bilateral hearing loss and tinnitus, each rated as 10 percent disabling, effective September 13, 2010, the date of receipt of the claim for increased ratings.  The RO continued a separate 30 percent rating for peripheral vestibular disorder.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from Albany, New York in January 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contended in a September 2010 claim, an October 2010 statement, in statements to clinicians and examiners, and during the January 2015 Board hearing that he has Meniere's syndrome that manifests with daily episodes of dizziness, and positional vertigo that manifests as more severe twice weekly attacks causing falls, an inability to swim, travel by air, look to the left side, or adjust to pressure changes on hills.   

The dispositive issue in the assignment of an appropriate rating is whether the Veteran's symptoms and attacks are manifestations of positional vertigo or Meniere's syndrome or both.  As the record contains inconstant references to both disorders, an additional VA examination is necessary to decide the claim. 

During the Board hearing, the Veteran testified that he has been diagnosed and treated for Meniere's syndrome for many years.  He testified that he has two imbalance disorders - one causing frequent daily episodes of dizziness, and another causing more severe attacks including falls more than once per week.  

Service treatment records show that the Veteran received treatment for an ear infection, perforated tympanic membrane, fever, dizziness, and headaches during service.  In April 1977, a private physician diagnosed a blockage of the Eustachian tubes.  

In April 1994, a private audiologist measured the Veteran's bilateral high frequency hearing loss and noted the Veteran's reports of episodes of dizziness, spinning room feeling, and ear pain on flying.  The audiologist suggested possible Meniere's syndrome and recommended a medical evaluation.  However, records of a timely evaluation, if any, were not identified or recovered.  In March 2003, a private physician noted that the Veteran had a history of benign positional vertigo when looking down and to the left and that he had a recent exacerbation after an airline flight.  The symptoms resolved after the flight, and the physician prescribed medication and vestibular exercises.  In May 2006, a VA audiologist measured bilateral high frequency hearing loss and noted the Veteran's report of tinnitus and episodes of vertigo.  However, an organic ear examination was normal, and there was no diagnosis of a particular vestibular disorder.  

In July 2006, the RO granted service connection for bilateral hearing loss with tinnitus, loss of balance, and dizziness.  The RO assigned a 30 percent rating by analogy to Diagnostic Code 6205 for Meniere's syndrome.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2006).  

In a July 2009 RO hearing, the Veteran described the symptoms and treatment that he received after the 2003 airline flight and acknowledged that his disorder was diagnosed as directional vertigo.  In November 2009, the RO denied a higher rating but continued to assign a 30 percent rating by analogy to the rating criteria for Meniere's syndrome.  

The RO received the Veteran's current claim for a higher rating in September 2010.  In an October 2010 statement, the Veteran again described his episodes of dizziness when looking down and to the left and that he had to cease work because he could no longer travel by air.  He noted that he felt dizzy 10 times per day and experienced falls twice per month.  Also in October 2010, a physical therapist categorized the disorder as "vestibular dysfunction." 

In November 2010, a VA physician's assistant (PA) noted the Veteran's problem as Meniere's disease with frequent dizziness, imbalance, and falls that precluded the use of a ladder and caused episodic nausea and vomiting, occipital pressure when dizzy, and tinnitus.  The frequency of the episodes and falls was not reported by the Veteran or noted by the PA.  The Veteran reported that he had been prescribed medication for the disorder but rarely used it because of grogginess. The PA noted no staggering gait or imbalance.  An organic ear examination was normal.  The PA noted an "exact" diagnosis of "benign paroxysmal positional vertigo" but also noted "problem associated with the diagnosis: Meniere's disease."   In March 2012, the RO denied a rating in excess of 30 percent noting, "We have assigned a 30 percent evaluation for your Meniere's syndrome based on hearing impairment and attacks of vertigo occurring less than once per month" with tinnitus.  The rating assignment document listed Diagnostic Code 6205 without notation that it was an analogous code.  

In September and December 2011, the Veteran received treatment from a VA neurologist who diagnosed the same symptoms as benign paroxysmal positional vertigo.  In an April 2012 notice of disagreement, the Veteran noted that episodes of vertigo had increased to twice per week.  

In January 2014, the Veteran was examined by a VA otolaryngologist who noted the history of vertigo and Meniere's disease for the past 30 years.  An organic ear examination was normal. The specialist observed an unsteady gait requiring a cane for ambulation.  The specialist diagnosed "vestibular disorder not categorized tinnitus and hearing loss."  In a March 2014 response to a request by the RO for clarification of the diagnosis, the specialist noted that Meniere's syndrome is a vestibular disorder consisting of episodic vertigo, tinnitus, and hearing loss and can only be diagnosed from history and the elimination of other diagnoses because there is no test for Meniere's syndrome.  The specialist noted that he put this diagnosis in his report only because he was told that it was a previous diagnosis.  He noted, "[The Veteran's] vertigo is constant and not episodic and more disabling than Meniere's.  Because of the constant vestibular symptoms the diagnosis is more of a separate vestibular dysfunction and not Meniere's."  

Based in part on this explanation, in July 2014, the RO assigned separate ratings of 10 percent each for bilateral hearing loss and tinnitus and continued a 30 percent rating but under 38 C.F.R. § 4.87, Diagnostic Code 6204 specifically for a peripheral vestibular disorder, all effective September 13, 2010, the date of receipt of the claim for an increased rating. 

Although several examiners and clinicians have referred to the possibility or a history of Meniere's syndrome, the service and post-service treatment and examinations are silent for a clear diagnosis of this disease.  Nevertheless the RO assigned ratings for the combined bilateral hearing loss, tinnitus, dizziness and imbalance for many years as analogous to Meniere's syndrome, finding at that time that these criteria best contemplated the Veteran's symptoms.  Diagnostic Code 6204 for peripheral vestibular disease provides for a maximum schedular rating of 30 percent contemplating only dizziness and occasional staggering, but much higher ratings are available under Diagnostic Code 6205 for Meniere's syndrome that also contemplates cerebellar gait impairment and attacks weekly or more frequently.  Moreover, the VA specialist noted that the Veteran's vestibular disorder is more disabling than Meniere's disease.  

Therefore, an additional VA examination by an otolaryngologist is necessary to clarify whether the Veteran should be diagnosed with Meniere's syndrome, or peripheral vestibular disorder, or both at any time during the period of the appeal.  

If the Veteran has Meniere's disorder, an appropriate rating under Diagnostic Code 6205 must be considered.  If the Veteran has only benign positional vertigo during the period of the appeal, then to account for symptoms not contemplated under the schedular criteria of Diagnostic Code 6204 including frequent attacks causing falls and inability to swim or travel by air, the claim for an increased rating must be referred to the Under Secretary for Benefits or Director, Compensation Service, for consideration of an extra-schedular rating.  See 38 C.F.R. § 3.321 (2015), see also Thun v. Peake, 22 Vet. App. 211 (2008).   

The Board will defer a decision on separate increased ratings for bilateral hearing loss and tinnitus as they are intertwined with the rating for a vestibular disorder. 

During the Board hearing, the Veteran testified that he received on-going treatment for his vertigo from VA clinics in Albany and Kingston, New York.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from July 2014 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment of the Veteran from July 2014 and associate all records received with the electronic claims file.

2.  Schedule the Veteran for a VA audiometric examination to determine the severity of his bilateral hearing loss.  

3.  Then, schedule the Veteran for an examination of the vestibular symptoms of his service-connected bilateral hearing loss with tinnitus, loss of balance, and dizziness by an appropriately qualified physician.  Request that the physician review the electronic claims file and note the review in an examination report. 

Request that the physician perform an organic ear examination, assess the Veteran's history and current reported symptoms, and provide an opinion whether the Veteran has or has had Meniere's syndrome, peripheral vestibular disorder, or a combination of these and any other related otolaryngologic disorders since September 13, 2010.

If the Veteran experiences both Meniere's syndrome and a separate vestibular disorder, request that the physician provide an opinion whether each was caused by the injuries and treatment in service and determine whether different symptoms should be attributed to the separate disorders.  The examiner must comment on the Veteran's contention that he has daily attacks of dizziness and at least weekly severe attacks causing falls and an inability to swim or travel by air and whether these symptoms are manifestations of Meniere's syndrome, peripheral vestibular disorder, or both.    

3.  Readjudicate the Veteran's claim for increased ratings for bilateral hearing loss, tinnitus and loss of balance and dizziness under the most appropriate rating criteria.  If that rating is solely for peripheral vestibular disorder under Diagnostic Code 6204, then refer the claim for consideration of an extra-schedular rating to the Under Secretary for Benefits or Director, Compensation Service.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




